Citation Nr: 0529366	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  01-07 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to waiver of recovery of a debt in the amount 
of $5,047 resulting from overpayment of improved pension 
benefits.

2.  Entitlement to an increased disability rating from an 
original grant of service connection for tinnitus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to July 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision rendered in August 2000 by 
the Committee on Waivers and Compromises (the Committee) of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

In its decision, the Committee denied the veteran's request 
for waiver of an overpayment of pension in the amount of 
$5,047.  The veteran disagreed with that decision by means of 
a notice of disagreement dated in May 2001.  Following 
issuance of a statement of the case in July 2001, the veteran 
perfected his appeal of this matter by the submission of a 
statement dated in August 2001 that constitutes a substantive 
appeal.  See 38 C.F.R. §§ 20.200 and 20.202 (2004).

In an April 2003 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating.  The veteran disagreed with that decision, claiming 
that he is entitled to separate disability ratings for each 
ear for his service-connected tinnitus.  The RO issued a 
statement of the case, and the veteran thereafter perfected 
his appeal by the submission of a substantive appeal (VA 
Form 9) in May 2003).  

The United States Court of Appeals for Veterans Claims (the 
Court), in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), reversed a decision of the Board which 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA is 
seeking to have this decision appealed to the United States 
Court of Appeals for the Federal Circuit.  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the VA 
Secretary has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith such as is present here.  
Once a final decision is reached on appeal in Smith, the 
adjudication of any tinnitus cases that have been stayed will 
resume.


FINDINGS OF FACT

1.  The veteran was aware that, as a condition of receipt of 
monthly pension benefits from VA, it was his responsibility 
to report any changes in income.

2.  The overpayment in question was created due to the 
veteran's continuing failure to report receipt of an increase 
in his spouse's award from the Social Security 
Administration.  

3.  The veteran had knowledge of the likely consequences of 
such a failure to report increased income; engaged in unfair 
and deceptive dealings with the VA in an attempt to gain at 
the VA's expense by retaining benefits to which he was not 
entitled; his actions created the overpayment at issue, and 
were in bad faith.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $5,047 is precluded by a 
finding of bad faith on the part of the veteran.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  However, the United States Court of Appeals for 
Veterans Claims (the Court), in a decision promulgated after 
the claim was perfected for appeal, held that the VCAA is not 
applicable to cases involving waiver of indebtedness.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, the 
Board will proceed with consideration of the appeal.

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience. 38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the claimant and to 
the government.  38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.965(b).  It should be emphasized that only one of the three 
elements (fraud, misrepresentation, or bad faith) need be 
shown to preclude consideration of waiver of recovery of the 
indebtedness.  38 U.S.C.A. § 5302(c).

In determining income for the purposes of non service- 
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a).

Those entitled to pension must notify VA of any material 
change or expected change in income that would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that he or she will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in Veterans Benefits 
Administration (VBA) CIRCULAR 20-90-5, dated February 12, 
1990, as a "willful intention on the part of the claimant to 
seek an unfair advantage or to neglect or refuse to fulfill 
some duty or contractual obligation."  However, the Court has 
invalidated the use of the above-cited phrase as an 
appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  The Court held that the 
use of the phrase "neglect or refuse to fulfill some duty or 
contractual obligation" found in the circular was 
inconsistent with the regulation and cannot be an appropriate 
basis for a bad faith determination.  Id.

In April 1996, the RO awarded the veteran pension benefits, 
effective as of January 31, 1996.  In December 1996, recovery 
of an overpayment of pension benefits in the amount of $612 
was waived by the Committee; it was noted that the 
overpayment resulted from failure by the veteran to report 
receipt of Social Security income beginning in August 1996.  
In November 1999, recovery of an overpayment of pension 
benefits in the amount of $64 was waived by the Committee, 
who noted that the overpayment arose from an increase in 
Social Security income.

In July 2000, the veteran was advised that he owed VA $5,047 
based on an overpayment of improved pension benefits.  He 
requested that recovery of this overpayment be waived; the 
Committee, in an August 2000 decision, denied his request, 
noting that the overpayment was created by the veteran's 
failure to report to VA that his wife had been in receipt of 
increased income from the Social Security Administration, 
thereby constituting bad faith.  

The veteran argues that the nature of his wife's Social 
Security benefits had changed due to a change in her Social 
Security status, a fact of which he had not been aware.  He 
has also requested that the debt be waived, inasmuch as he 
and his wife "do not have any money to live on after we pay 
rent and monthly bills."  

After a careful consideration of the record in light of the 
applicable law, the Board will deny the appeal.  


On a VA From 20-5655, Financial Status Report, dated in 
August 2000, the veteran indicated that he and his wife had 
income of $1,031 monthly, and expenses of $1,024 monthly; 
expenses included a monthly payment of $189 to a bank for a 
"refinance" loan.  On a VA Form 20-5655, dated in May 2001, 
the veteran reported monthly net income of $1,141 and total 
monthly expenses of $1,589, to include monthly "refinance" 
payments of $440.  It is also noted that, between August 2000 
and May 2001, the veteran's monthly rent or mortgage payment 
increased by $124 (from $350 to $474); that monthly food 
costs increased by $150 (from $150 to $300); that monthly 
payments for utilities and heat increased by $50 (from $200 
to $250); and that monthly truck insurance payments increased 
by $30 (from $70 to $100), notwithstanding the fact that he 
still apparently owned the same vehicle (the listed value of 
which also is reported to have increased, from $3,500 to 
$4,000).

The veteran does not contend, and the record does not show, 
that the debt in this case was not validly incurred.  There 
is no question that there was an overpayment of VA improved 
pension benefits based on incorrect information that was, as 
will be explained below, supplied by the veteran.  Thus, the 
Board finds that the indebtedness in the calculated amount of 
$5,047 was properly established.  See Schaper v. Derwinski, 
1 Vet. App. 430 (1991).

The Board must now make a determination as to whether the 
failure by the veteran to report an increase in his spouse's 
Social Security award involved an intent to seek an unfair 
advantage, thereby constituting bad faith on his part.  The 
Board notes that when it considers whether the appellant 
engaged in bad faith, it is not bound by the determination by 
the RO in this regard.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  

The denial of the waiver due to bad faith by the Committee 
was based upon a finding that there was a willful intention 
on the part of the claimant to seek an unfair advantage. 
There is no indication in the Committee's reasoning that the 
finding of bad faith was improperly based on the veteran's 
neglect or refusal to fulfill some duty or contractual 
obligation, which has been nullified by the Court as a basis 
for a finding of bad faith.  See Richards, 9 Vet. App. at 
255.

As noted, the veteran has essentially argued that he was 
unaware of the increase in Social Security payment his wife 
was receiving, in that he ascribed his failure to notify VA 
to his lack of knowledge of his wife's changed Social 
Security status.  Apart from such contention, he requests 
waiver of the debt.

However, despite clear notification by the RO of the duty to 
do so, the evidence indicates that the veteran deliberately 
failed to report receipt of the increase in Social Security 
income in question and continued to receive VA benefits based 
on incorrect and false reports of income.  As noted above, it 
is the responsibility of a pension recipient to notify VA of 
all circumstances that will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his or 
her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  

The veteran has been in receipt of VA pension since 1996, and 
has been advised repeatedly by this agency to report all 
changes in outside income, such as Social Security benefits.  
In addition, he sought, and was awarded, waivers of pension 
overpayment recovery on two previous occasions.  It is 
particularly noted that these overpayments were created due 
to an increase in income resulting from Social Security 
payments.  The veteran is patently untruthful in his asserted 
ignorance of changed circumstances, and his obligation to 
report increased Social Security income to VA - it is beyond 
belief that the veteran would not have known both of his 
spouse's changed Social Security status and resulting 
increase in income.    

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran, who 
clearly had knowledge of the likely consequences, engaged in 
unfair and deceptive dealings with the VA in an attempt to 
gain at VA's expense by willfully concealing information 
concerning the income described above, thus retaining VA 
benefits to which he was not entitled.  The veteran was fully 
informed of the VA action to be taken if he improperly 
reported his income, and he thus clearly had knowledge of the 
likely consequences of his actions.


Based on the evidence of record, the Board finds that the 
veteran purposely did not inform VA of his spouse's increase 
in Social Security benefits in order to retain the amount of 
VA disability pension benefits that he was receiving.  That 
is, the veteran, in an unfair and deceptive manner, refused 
to inform VA of his family's true income so that he could 
wrongfully continue to receive VA benefits to which he was 
not entitled.

In light of the foregoing, the Board finds that the evidence 
clearly establishes that the veteran engaged in bad faith 
when he failed to report the increase in income in question 
to VA, despite notice by VA regarding his responsibility to 
timely report changes in family income.  The veteran's 
actions in the creation of the current overpayment were 
intentional, as he certainly knew that his pension award was 
dependent on his and his wife's level of income.  

The Board must again emphasize that, since 1996, two prior 
overpayments arising from receipt of Social Security benefits 
were considered, and recovery waived, by VA.  The Board can 
only conclude that the veteran was fully aware of his 
responsibilities, and that his actions could have been for no 
other purpose than to gain unfair advantage in his dealings 
with VA.  He was successful in this respect, as evidenced by 
the current overpayment.  Thus, the Board is compelled to 
find that the veteran engaged in bad faith in the creation of 
the overpayment at issue.

As for the contentions concerning the financial hardship 
imposed by recovery of the debt in question, financial 
hardship is an element of the standard of equity and good 
conscience.  As discussed above, when the overpayment of VA 
benefits results from such bad faith on the part of the 
veteran, waiver of recovery of this debt is precluded by law, 
regardless of the veteran's current financial status or any 
of the other elements of the standard of equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  In 
short, the Board's finding of bad faith precludes the 
granting of waiver of recovery of the overpayment of improved 
pension benefits now at issue, notwithstanding the provisions 
of 38 C.F.R. § 1.965(a) regarding the standard of equity and 
good conscience.  See Farless v. Derwinski, 2 Vet. App. 555, 
556-557 (1992).  

ORDER

Entitlement to waiver of recovery of an overpayment of VA 
improved pension benefits in the calculated amount of $5,047 
is denied.




	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


